Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 10, 2018

                                    No. 04-17-00263-CR

                                    Miguel GONZALES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR0046
                     Honorable Catherine Torres-Stahl, Judge Presiding


                                       ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice


       The panel has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is hereby DENIED.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2018.
___________________________________
KEITH E. HOTTLE,
Clerk of Court